UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-6601


KIRK LEE LONEY,

                  Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; COFFEY, I.S.M.; MOORE, C.C.M.;
CROOMES, Mail Clerk; HARRELL WATTS; WADE MOORE; JOHN DOE;
JANE DOE; STEWART, Mail Clerk; A. W. ENGEL; TABOR, Unit
Manager; CUFFEE, Counselor; K. BLANKENSHIFT, Correctional
Officer;   LIEUTENANT  BROE; MCDONALD,  Dentist;  ROACHE,
Dentist; MCDOUGAL, Dental Assistant; PATRICIA STANSBERRY,
Warden; BROWN, Case Manager,

                  Defendants – Appellees,

          and

UNKNOWN   STAFF  FOR   F.C.C. PETERSBURG   MEDIUM; UNKNOWN
OFFICIALS FOR PETERSBURG, VIRGINIA U.S.P.S., sued in their
individual capacities,

                  Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00845-REP)


Submitted:   November 19, 2015                Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Kirk L. Loney, Appellant Pro Se. Elizabeth Wu, Assistant United
States Attorney, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Kirk L. Loney appeals the district court’s order dismissing

his complaint filed pursuant to the Federal Tort Claims Act, 28

U.S.C. §§ 2671–2680 (2012).           We have reviewed the record and

find no reversible error.          Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.         Loney v. United States, No. 3:11–cv–

00845–REP (E.D. Va. filed Feb. 18, 2015; entered Feb. 19, 2015).

We   dispense   with   oral   argument    because    the   facts   and   legal

contentions     are   adequately    presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                    AFFIRMED




                                      3